DETAILED ACTION
The Amendment filed October 24, 2022 has been entered. Claims 1-22 are pending. Claims 4-5 have been cancelled. Claims 21-22 have been added. Claims 1, 12 and 21 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2014/0185361).
Regarding independent claim 1, its method claim 12, and independent claim 21, Oh et al. disclose a memory system comprising: 
a memory array (see e.g., FIGS. 3-4) comprising: 
a plurality of data columns that are configured to store data and provide a data signal in response to a read operation (Fig. 3: Read/Write Circuit, FIG. 4: S/A, and e.g., para. 0041: reference bitlines … during the read operation); 
a first plurality of reference columns (e.g., para. 0047:  For example, the reference cells R0, R1, and R2 may be set to a resistance value corresponding to logic '0' … ) in the memory array configured to provide same logic 0 reference signals, wherein the first plurality of reference columns comprises a first reference column in the memory array configured to provide a logic 0 reference signal; and 
a second plurality of reference columns (e.g., para. 0047:  For example, … and the reference cells R3, R4, and R5 may be set to a resistance value corresponding to logic '1'. ) in the memory array configured to provide same logic 1 reference signals, wherein the second plurality of reference columns comprises a second reference column in the memory array configured to provide a logic 1 reference signal; and 
a circuit configured to combine at least the logic 0 reference signal and the logic 1 reference signal to generate a reference signal for a sense amplifier to identify the data signal provided from the plurality of data columns (see e.g., FIGS. 3-4 and accompanying disclosure, e.g., para. 0047), wherein the circuit generates the reference signal by summing the logic 0 reference signals and the logic 1 reference signals and dividing a sum of the logic 0 reference signals and the logic 1 reference signals by a total number of the logic 0 reference signals and the logic 1 reference signals (see e.g., FIGS. 3-4, along with FIG. 6, and accompanying disclosure, e.g., para. 0057: … Although examples have been explained where reference cells are selected for each pair, a reference selection signal Ref_SELj may connect two or more reference cells to averaging circuit 132. That is, at least three reference cells may be connected to averaging circuit 132 to provide an optimal level of reference signal Vref).
Regarding claim 2, which depends from claim 1, Oh et al. disclose the memory array comprises a Magnetic Random Access Memory (MRAM) array (e.g., para. 0004: MRAM).
Regarding claim 3, which depends from claim 1, Oh et al. disclose a column multiplexer configured to select the first plurality of reference columns and the second plurality of reference columns (see e.g., FIG. 6 and accompanying disclosure).
Regarding claim 6, which depends from claim 1, Oh et al. disclose the memory array further comprises one or more programmable reference columns that are configured to be programmed to provide logic 0 reference signals or logic 1 reference signals (see e.g., FIGS. 3-4 and accompanying disclosure).
Regarding claim 7, which depends from claim 6, Oh et al. disclose the one or more programmable reference columns are programmed and used by the circuit to adjust the reference signal up or down to compensate for process variations (e.g., para. 0076: … Vref may be variously adjusted through variation of bias conditions …).
Regarding claims 8 and claim 21, which depends from claims 1 and 20, respectively, Oh et al. disclose the memory array further comprises one or more redundant reference columns that are configured to provide logic 0 reference signals or logic 1 reference signals as backup reference columns1 for the first reference column and the second reference column (see e.g., FIGS. 3-4, i.e., multiple reference columns).
Regarding claim 9, which depends from claim 1, Oh et al. disclose one or more circuits that receive the data signal and the reference signal in response to the read operation, and use the reference signal to determine whether the data signal represents a logic 1 or a logic 0 (see e.g., FIGS. 3-4 and accompanying disclosure).
Regarding claim 13, which depends from claim 12, Oh et al. disclose the read signal causes the first reference column to output the logic 0 reference signal; and the read signal causes the second reference column to output the logic 1 reference signal (see e.g., FIG. 12: 360 and accompanying disclosure, e.g., para. 0083).
Regarding claim 15, which depends from claim 12, Oh et al. disclose the logic 0 reference signal and the logic 1 reference signal are combined to generate the reference signal without waiting for the logic 0 reference signal and the logic 1 reference signal to stabilize (see e.g., FIGS. 3-4 and accompanying disclosure, i.e., no delaying components between reference generating circuits).
Regarding claim 18, which depends from claim 12, Oh et al. disclose using the reference signal to determine whether the data signal represents a logic 1 or a logic 0 (see e.g., FIGS. 3-4 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0185361) in view of Dittrich (US 2009/0175108).
Regarding claims 10-11 and 19-20, Oh et al. teach the limitations of claims 9 and 18, respectively.
Oh et al. do not explicitly disclose the limitations of claims 10-11 and 19-20.
Dittrich teaches the one or more circuits comprise a first circuit that removes a common signal component from the reference signal and from the data signal; and the one or more circuits comprise a sense amplifier that determines whether the data signal represents a logic 1 or a logic 0 using: the reference signal after a common signal component is removed; and the data signal after having the common signal component removed (see e.g., FIG. 1 and accompanying disclosure, i.e., sense amplifier (136) having e.g., BL clamp (clamed one or more circuits) provided for each of the bit lines, performing sensing after clamping).
Oh and Dittrich are analogous art because they both are directed to magnetic memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of Dittrich because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Dittrich et al. to the teaching of Oh such that a memory, as taught by Oh, utilizes a common signal component, as taught by Dittrich et al., for the purpose of hold the bit lines and the reference bit lines at the desired read voltage (see Dittrich, para. 0055).

Claims 14 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh et al. (US 2014/0185361).
Regarding claim 14, Oh et al. teach the limitations of claim 13.
Oh et al. do not explicitly mention claimed RC pathway.
However, e.g., figure 3 of Oh shows the RC pathway of data signal and logic 0/1 pathway are balanced and further maintaining same RC paths between data path and reference path in a memory system is a well-known technology (see e.g., FIG. 3 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory system maintaining balanced data paths because these conventional technology are well established in the art of the memory devices.
Regarding claim 16, Oh et al. teach the limitations of claim 12.
Oh et al. further teach receiving, by a memory array, a write signal for a cell in one of the plurality of data columns; refreshing, in response to the write signal, a logic 0 level for a corresponding reference cell in the first reference column; and refreshing, in response to the write signal, a logic 1 level for a corresponding reference cell in the second reference column (see e.g., FIG. 3: Read/Write Circuit and accompanying disclosure).
Oh et al. do not explicitly disclose refreshing operation.
However, refreshing operation before/after write/read operations is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Mangyo (US 2022/0005517), e.g., para. 0082: … perform write to the reference cell by taking advantage of write to the data cell. Furthermore, an internal timer may be used to perform maintenance (refresh) of the data value …
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory used in refreshing data because these conventional technology are well established in the art of the memory devices.
Regarding claim 17, Oh et al. teach the limitations of claim 12.
Oh et al. does not explicitly disclose determining that the first reference column is malfunctioning; and activating a redundant reference column to replace the first reference column.
However, Oh et al. discloses multiple reference columns (see e.g., FIGS. 3-4). 
Further, multiple reference columns to provide logic 0 reference signals or logic 1 reference signals are well-known technology for a memory array circuit, and redundant columns for backup columns is also well-known technology for a type of memory array circuit for its purpose.
For support, of the above asserted facts, see for example, Sakimura et al. (US 2004/0004856), e.g., para. 0044-45, column of redundant dummy cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory system used redundant dummy columns because these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant’s Amendment filed 10/24/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered.
Applicant argues that Oh (US ‘361), the average circuit combines two reference signals to generate the reference signal is different than what is recited by amended independent claims 1 and 12. The claims recite at least two logic 0 signals and two logic 1 being combined, which Oh does not explicitly disclose.
In response to Applicant’s above contention regarding claims, it is respectfully submitted that Applicant’s arguments are not persuasive. Oh discloses at least two logic 0 signals and two logic 1 signals being combined, as required by amended independent claims 1 and 12, in e.g., para. 0057: … Although examples have been explained where reference cells are selected for each pair, a reference selection signal Ref_SELj may connect two or more reference cells to averaging circuit 132. That is, at least three reference cells may be connected to averaging circuit 132 to provide an optimal level of reference signal Vref. See art rejection above for more details.
Applicant argues that None of the reference cells in Dittrich (US ‘108) are programmable during operation of the memory system.
In response to Applicant’s arguments, it is respectfully submitted that Applicant’s arguments are not persuasive. Oh (US ‘361) teaches the limitations of newly added independent claim 20 and its dependent claim 21 (see art rejection above). Examiner does not weigh the limitation of “during operation of the memory system”. Oh teaches reference column programming operation and the programming operation is interpreted as claimed “during operation of the memory system to provide a programmable signal”. Therefore, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, see Sakimura et al. (US 2004/0004856), e.g., para. 0044-45, column of redundant dummy cells